NOT DESIGNATED FOR PUBLICATION

                 IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 119,738

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                        DENNIS LEE SHAFFER,
                                            Appellant.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed November 22,
2019. Appeal from Johnson District Court; JAMES CHARLES DROEGE, judge. Opinion filed November 19,
2021. Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district
court is affirmed.


        Jennifer C. Roth, of Kansas Appellate Defender Office, argued the cause, and was on the briefs
for appellant.


        Kendall Kaut, assistant district attorney, argued the cause, and Shawn E. Minihan, assistant
district attorney, Stephen M. Howe, district attorney, and Derek Schmidt, attorney general, were on the
brief for appellee.


The opinion of the court was delivered by


        PER CURIAM: In March 2021, we heard argument in this case and considered
State v. Davidson, No. 119,759, on the summary calendar docket. Shaffer and Davidson
both challenged the Kansas Offender Registration Act (KORA), K.S.A. 22-4901 et seq.,
arguing that retroactive application of KORA violates the Ex Post Facto Clause of Article
I, §10 of the United States Constitution.

                                                     1
       On September 17, 2021, we issued a decision in Davidson, in which a majority of
this court reaffirmed our holding in State v. Petersen-Beard, 304 Kan. 192, 377 P.3d
1127 (2016), that KORA is nonpunitive and that mandatory lifetime postrelease
registration under KORA does not constitute punishment for purposes of applying
provisions of the Ex Post Facto Clause. State v. Davidson, 314 Kan. 88, 495 P.3d 9
(2021). We had the briefing in Shaffer and considered it when we decided Davidson.


       After we issued our opinion in Davidson, we ordered Shaffer to show cause why
his case should not be summarily affirmed under Supreme Court Rule 7.041(a) (2021
Kan. S. Ct. R. 48), as Davidson and Petersen-Beard appear to be dispositive. In response,
Shaffer argues that Davidson is not dispositive because his petition for review and
supplemental brief presented more caselaw, more research, and more data to show that
Petersen-Beard was wrongly decided in 2016.


       The substance of Shaffer's supplemental brief is 25 pages long. Shaffer dedicates
almost half of the brief to legislative history relating to the offender registration statutes
in Kansas. The second half of his brief relies mainly on the majority analysis in Doe v.
Thompson, 304 Kan. 291, 328, 373 P.3d 750 (2016), overruled by Petersen-Beard, and
Justice Johnson's dissent in Petersen-Beard. Shaffer, like the Thompson majority did,
points out several differences between the Alaska registration scheme analyzed in Smith
v. Doe, 538 U.S. 84, 123 S. Ct. 1140, 155 L. Ed. 2d 164 (2003), and the stricter
requirements of KORA. Shaffer attached to his supplemental brief almost 75 pages of
exhibits, which set forth in detail the changes to the offender registration statutes from
1994 to 2011 and legislative testimony from 2011 related to those changes.


       Shaffer's petition for review, supplemental brief, and attachments in support of his
request to overturn the Petersen-Beard position were considered by this court. Other
litigants had brought much of the information to the court's attention. In his petition for
                                               2
review, he cites to four post-Petersen-Beard cases holding that retroactive application of
a particular state's registration requirements violates the Ex Post Facto Clause. See Does
#1-5 v. Snyder, 834 F.3d 696, 705-06 (6th Cir. 2016) (holding that retroactive application
of Michigan's sex offender registration laws as applied to plaintiffs was punitive and thus
violated federal Ex Post Facto Clause), cert. denied 138 S. Ct. 55 (2017); Doe v. Rausch,
382 F. Supp. 3d 783, 799-800 (E.D. Tenn. 2019) (holding that retroactive application of
Tennessee lifetime offender registration requirement as applied to plaintiff was punitive
and thus violated Ex Post Facto Clause); Millard v. Rankin, 265 F. Supp. 3d 1211, 1231
(D. Colo. 2017) (holding that Colorado's offender registration laws as applied to plaintiffs
constituted punishment for Eighth Amendment purposes), Commonwealth v. Muniz, 640
Pa. 699, 706, 164 A.3d 1189 (2017) (holding that retroactive application of SORNA's
registration provisions to defendant was punitive and thus violated Ex Post Facto Clause).


       We begin by noting that two of the four cases cited by Shaffer in his petition for
review no longer stand for the legal proposition that retroactive offender registration
requirements are punitive and violate the Ex Post Facto Clause. The district court's
decision on this issue in Millard v. Rankin was reversed and vacated by the Tenth Circuit
in Millard v. Camper, 971 F.3d 1174, 1181-84 (10th Cir. 2020) (finding insufficient
proof of punitive effect on plaintiffs). And although the Pennsylvania Supreme Court in
Muniz held that retroactive application of the registration requirement as applied to the
offender was punitive and violated the Ex Post Facto Clause, the Pennsylvania legislature
later amended the statute. The Pennsylvania Supreme Court later held that the registration
requirements in the amended statute were not punitive in effect and retroactive
application did not violate the Ex Post Facto Clause. Commonwealth v. Lacombe, __ Pa.
__, 234 A.3d 602, 605-06 (2020).


       The remaining two cases cited by Shaffer in his petition for review do not help his
cause. In Snyder, one of the effects of the Michigan statute that the Sixth Circuit
                                             3
graphically described (with the aid of a map of the extensive areas of Grand Rapids,
Michigan, that the law rendered off-limits to sex offenders) is that Michigan's law so
restricted where sex offenders may live, work, and loiter that "many of the [p]laintiffs
have had trouble finding a home in which they can legally live or a job where they can
legally work." 834 F.3d at 698, 702. In Rausch, the court relied on specific and detailed
facts presented to the trial court by plaintiff in his as-applied challenge to retroactive
application of the lifetime registration requirement in Tennessee:


               "Prior to his request to be removed from the Registry, the Plaintiff held a good
       job as a sales representative, which required that he make deliveries within a varying
       geographical area. Plaintiff was 'completely straight' with his employer, who was aware
       of plaintiff's status on the Registry. The company made accommodations for deliveries to
       places that Plaintiff could not go, such as schools, to be handled by other employees.
       However, when Plaintiff learned that he would not be removed from the Registry, his
       employer was no longer willing to continue those accommodations indefinitely and
       Plaintiff was terminated.


               "In addition to the job loss, Plaintiff testified that he is not able to attend many
       family functions that take place in a park or to travel out of state without receiving
       advance permission from both Tennessee and the visiting state. Plaintiff is not allowed to
       decorate his house for holidays such as Halloween or Christmas. Plaintiff complains that
       his picture is published in certain local newspapers sold at convenience stores—"a
       Thrifty Nickel-type deal"—that includes a section on individuals listed on the Registry.
       Finally, Plaintiff complains that his status as a sex offender is listed on his photo
       identification." Rausch, 382 F. Supp. 3d at 789-90.


       Unlike the fact-intensive nature of the two cases cited above, Shaffer did not
provide any evidence to the district court to show the effect of the retroactive registration
requirement on him rises to the level of punishment. At the district court, his argument on
this issue was limited to the following generic statement:

                                                     4
       "KORA, Kansas Offender Registration Act, is unconstitutional as it is applied to him, as
       it was applied to him retroactively. When this case—when he was originally convicted of
       the offense that he is required to register for, he was not at that time required to register.
       Since 2009-2010, it was retroactively applied, the Registration Act to him forcing him to
       register at that time. Our argument would be that that violates the ex post facto clause of
       the Constitution, that it is punitive in nature and that it also violates the Eighth
       Amendment."


       Simply put, the additional information presented by Shaffer in his petition for
review and his supplemental brief does not change the answer to the threshold question
decided in Petersen-Beard and affirmed in Davidson: KORA is not punitive. As a result,
we summarily affirm the decision of the Court of Appeals and the district court finding
that retroactive application of KORA to Shaffer does not violate the Ex Post Facto Clause
of the United States Constitution.


       Affirmed.


                                                    ***



       ROSEN, J., dissenting: Consistent with my longstanding opinion that the Kansas
offender registration requirements are punitive, I dissent from today's decision. My
observations regarding the punitive aspects of KORA are explained in greater detail in
my dissents in the recently decided cases State v. N.R., 314 Kan. 98, 117, 495 P.3d 16
(2021), and State v. Davidson., 314 Kan. 88, 96-97, 495 P.3d 9 (2021).

       The majority here summarily dismisses the compelling arguments and authority
offered in Shaffer's brief and attachments by simply stating it offers nothing new or the
cases relied on miss the mark. Apparently, other States don't share my colleagues'

                                                      5
assessment of Shaffer's data and research that the majority continues to reject. As I stated
in my dissent in Davidson, it is time for this court to join the ranks of the many other
courts that have rightfully recognized the punitive nature of registration requirements.
314 Kan. at 96-97 (citing Does #1-5 v. Snyder, 834 F.3d 696, 705 [6th Cir. 2016]; People
v. Betts, No. 148981, 2021 WL 3161828, at *12 [Mich. 2021]; Starkey v. Oklahoma
Dep't of Corr., 305 P.3d 1004 [Okla. 2013]; Doe v. Dep't of Pub. Safety & Corr. Servs.,
430 Md. 535, 568, 62 A.3d 123 [2013]; Wallace v. State, 905 N.E.2d 371, 384 [Ind.
2009]).


       Consequently, I conclude the retroactive application of the registration
requirements to Shaffer violated the Ex Post Facto Clause. See State v. Shaylor, 306 Kan.
1049, 1053, 400 P.3d 177 (2017). I would reverse Shaffer's conviction.




                                              6